Citation Nr: 0709569	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-23 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which granted service connection for 
type II diabetes mellitus associated with herbicide exposure, 
assigning a 20 percent disability evaluation, the subject of 
this appeal.  

In a June 2004 rating decision, the RO denied service 
connection for hypertension.  In a July 2005 rating decision, 
the RO granted service connection for diabetic polyneuropathy 
of the upper and lower extremities assigning a disability 
percentage to each.  The RO also granted service connection 
for diabetic neuropathy, diabetic retinopathy, and an 
erectile dysfunction rated as zero percent disabling and 
denied entitlement to individual unemployability.  The 
veteran did not disagree with these determinations and they 
are not subject to appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Whether a medical examination is "contemporaneous" depends on 
the circumstances of the case.  See Snuffer v. Gober, 10 Vet 
App. 400 (1997), and Caffrey v Brown, 6 Vet App 377, 381 
(1994).  In Caffrey, the United States Court of Appeals for 
Veterans Claims held that where evidence indicated a material 
change in the disability or indicated that the current rating 
may be incorrect, a fresh medical examination was required.  

Furthermore, the VA's duty to assist includes obtaining 
relevant treatment reports and evaluating and adjudicating 
the veteran's claim in light of the entire medical history.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).

In his July 2005 substantive appeal to the Board, the veteran 
reported that his diabetes disability is worse than the RO's 
evaluation of 20 percent disabling would otherwise indicate.  
In the October 2006 informal hearing presentation, the 
veteran's representative identified VA treatment records 
which were not in the claims file and also pointed out that 
the veteran's private medical records were only current 
through November 2004.  

Given that pertinent VA medical records are not in the claims 
file, that current private medical records are not in the 
file and that the veteran asserts the evaluation of his 
disability is incorrect, a medical examination is warranted 
to ascertain the severity of the veteran's diabetes mellitus.  
38 C.F.R. § 3.327 (2006).  Prior to the examination, the RO 
should obtain the VA records identified by the veteran's 
representative as well as all pertinent private medical 
records from November 2004 onward.

Accordingly, the case is REMANDED for the following action:

1.  Request all of the veteran's VA 
treatment records from the Central 
Arkansas Veterans Healthcare System Eugene 
in No. Little Rock Arkansas.  All records 
received in response to this request 
should be associated with the veteran's 
claims folder.

2.  Contact the veteran to identify any 
private medical providers from November 
2004 to present.  After obtaining the 
necessary authorization from the veteran, 
pertinent records should be obtained and 
associated with the claims file.

3.  Schedule a VA examination to determine 
the severity of the veteran's service 
connected diabetes mellitus disability.  
The claims folder, including all records 
obtained pursuant to the above requests, 
must be made available to the physician 
for review before the examination.  All 
indicated tests and studies should be 
conducted.  The physician should specify 
whether the veteran requires insulin, a 
restricted diet, and/or regulation of his 
activities due to his diabetes mellitus 
and describe the nature and severity of 
any complications related to this 
disability.

4.	Thereafter, VA should review the 
veteran's claim.  If any benefit remains 
denied, VA should issue a supplemental 
statement of the case to the veteran and 
his representative and provide an 
appropriate opportunity for the veteran to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


